Case 2p SlompNae -SRB’ Document 659 Filed 04/02/20 Page 1 of 6
JMENT IS. NOT IN PROPER FORM ACCOR
errr “ANDIOR Li LOCAL RULES AND PRACTICES

WN BY THE COURT.
AND 1S SURJECT.TO REJECTION BY THE LETTER OF INSTRUCTION

REFERENCE Cy Vill

(tule Nember/Seetion)

To: Dangel D. Maynard. No. 009211 Dated: 323 eT. O

MAYNARD CRONIN ERICKSON i “tere Sar
CURRAN & REITER, P.L.C. __ FILED LODGED |
3200 North Central Avenue, Suite 1800 RECEIVED COPY
Phoenix, Arizona 85012

APR 0 2 2020

DRAKE LAW, PLC CLERK U S DISTRICT COUR)
4340 East Indian School Road, Suite 21-113 __ DISTRICT O/MAIZONA
Phoenix, Arizona 85018 an EPUTY

CR15-00707-PHX-SRB-001

 

 

+ aiarasced

rans eincmnaeaece
al

Daniel R. Drake, No. 003781

Daniel and Daniel,

I ani writing you this day to request that you file and submit this AFFIDAVIT
OF FACTS that I have prepared on my behalf regardings my case and the events that
took:place. I will be sending the courts a courtesy copy of this-letter of instruction
and the AFFIDAVIT OF FACTS, letting them know what I am requesting of you to do for
me on ny behalf. Failure to do as I request will result in an ineffective assistance
of counsel claim against you which is a violation of my Constitutional Right to have
VI Amendment counsel. Furthermore I expect that this AFFIDAVIT OF FACTS to be filed

and submitted within 10 days of your receipt of said document. Please let me know ASAP

Respect AL Nj, py
+ Ald Malik A aa UL

that this order has been fulfilled.
Case 2:15-cr-00707-SRB Document 659 Filed 04/02/20 Page 2 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

patep: “3-23-2626

TO BE ADAPTED PURSUANT TO TITLE 28 USC §1746 (SWORN AFFIDAVIT OF FACTS)
“AFFIDAVIT OF FACTS"

I, Abdul Malik Abdul Kareem, Attest to the following:

1, I, Abdul Malik Abdul Kareem never gave weapons or firearms to Elton Simpson

or Nadir Soofi to carry out the attack on the Draw Muhammad Contest in Garland,

Texas on May 3, 2015.

2, I, Abdul Malik Abdul Kareem was never seen, photographed, or even surveillanced
by ANY of the FBL's Investigation's team with Elton Simpson or Nadir Soofi prior to
the attack that took place in Garld, Texas.

Bs I, Abdul Malik Abdul Kareem was never shown to be in contact with Elton Simpson
or Nadir Soo fi through any Social Media accounts on the Internet like Facebook, Insta-
gram, .Twitter, no phone communications, or Text messages to include but not limited

to Emails that the FBI's Investigation revealed that I was involved or even the "Mast-
ermind" of the Draw Muhammad Contest in Garland, Texas on May 3, 2015.

4. Erick epied ales on Social Media has posted and took credit for the attack that
took place at the Draw Muhammad Contest in Garland, Texas on May 3, 2015.

5. Joshua Goldberg on Social Media has posted and took credit for the attack that
took place at the Draw Muhammad Contest in Garland, Texas on May 3, 2015 by ‘saying
“You might know me from inspiring the attacks in Garland, Texas, where two Mujahideen
entered an event mocking the Prophet Muhammad (PBUH) with intent to slaughter the
Kuffar in it.” | |

6. On May. 4, 2015 during an interview of Ali Hamid Soofi stated "Simpson purchased
his AK-47 off of Craig's List sometime in mid 2014 and and Nadir purchased his, also
off Craig's List, about 2 or 3 months later. They each paid $700.00 for their AK-47.
Simpson provided Nadir with the $700.00 to purchase Nadir's AK-47.

7. On June 16, 2015 during another interview with Ali Soofi stated "Ali Soo fi ident-
ified Gun 1 and Gun 2 belonging to Elton Simpson. Gun 1 was the first gun which Elton
Simpson purchased. It was a short AK-47 with no stock on it. Gun 2 the second gun
which Elton Simpson purchased."

8. On September 25, 2015 during another interview with Ali Soofi stated “Utilizing
Craig's List, Abdul Malik purchased Ibrahim's AK-47 for him and also purchased Nadir's
AK." Soo fi later goes on to say “that he was certain that both weapons were purchased

by Malik. Malik purchased Ibrahim's AK-47 approximately 3 to 4 months after 2/13/2014,
Case 2:15-cr-00707-SRB Document 659 Filed 04/02/20 Page 3 of 6

the date Ali moved into the apartment, and purchased Nadir's approximately 2 to 3
months before the Garland attack.’

9. On February 3, 2016 during another interview with Ali Soofi stated "“KAREEM,

who was present, stated’ "I bought it'" and added '"We got it off Craig's List.’"

10, Upon my belief, in facts 8 and 9 which was the third and fourth time that Ali
Soo fi was interviewed he was instructed or persuaded by government officials to change
his story from his initial interview on May 4, 2015 and his second interview on June
16, 2015 to which he stated that "Elton Simpson and Nadir purchased their AK-47 off
Craig's List not Kareem."

tls On Trial date #5, February 23, 2016 Sergio Martinez stated in his question and
answer at lines 20-24, Q."Who did you’ understand owned. those guns." A."Soo fi." Q. "Why
did you understand it was Soo fi's guns?" A, “He carried them in and he had mentioned’
that he bought one of the guns earlier that week." .

12, . The government: continued to argue at trial that Abdul Kareem bank«rolléd Shmpson's
terrorist activities when it had reason to know that Nurse provided the funding based
on its own investigation for the Draw Muhammad Contest in Garland, Texas.

13. Government statements during the trial of Erick Jamal Hendricks assert the two
‘cases were linked. Now, in a judicial admission by a party opponent, the government -
has taken a ‘different tack and has linked the two cases. During Hendricks’ trial the
government told the jury in opening statements that Hendricks’ was “unequivocally

tied to this attack, “refering to the attack in Garland, Texas 3/8/18 RT 622." This

is not what this court heard previously from the government in Kareem's.case.

14, After Kareem had severédimuth-6f his contact with his former roommate Simpson
years prior to the Garland, Texas attack, Kareem did not tweet nor was he in contact
with Muslim terrorists nor ANY Muslim terrorist sympathizers.

“15, ' I, Kareem had never heard of the Cartoon drawing contest in Garland, Texas, nor
had I provided ANY funds to Soofi and Simpson for their purchase of weapons or for
their trip to Garland, Texas. |

16. In an interview on January 15. 2014 with Simpson he stated “he might have viewed
Inspire Magazine and even downloaded the Inspire Magazine on DT's computer to show (DT)
what: he (Simpson) found. Simpson said he might have done it a couple times on the DT.
computer.”

17. Upon the governments Investigation into DT's computer the only information found

was what Simpson stated and downloaded within facts #16.
_ Case 2:15-cr-00707-SRB. Document 659 Filed 04/02/20 Page 4 of 6

“48... Due to the facts containéd herein this AFFIDAVIT OF FACTS, that 1, Abdul Malik
Abdul Kareem is Actually and Factually INNOCENT and no evidence exists to-the contrary
absent the INTRINSIC FRAUD that was put forth by the UNITED STATES ATTORNEY (S), FBI
and its Officers and Agents, HOMELAND SECURITY and its Officers and Agents but not
limited to just these Agencies.
rt. The Documents, Papers, Records, Transcripts, all Discovery Items and the court
Docket of this Court and its Commercial Case #CR15-707-PHX-SRB are Prima Facia Evidence
that I, Abdul Malik Abdul Kareem am Factually INNOCENT and that I was never involved
or even new about the plot that was being planned to take place by Simpson and Soofi
on May 3, 2015 at the Draw Muhammad Contest in Garland, Texas.

Failure to respond point by point to this AFFIDAVIT OF FACTS with a AFFIDAVIT
OF FACTS rebutting this one point by point within 30 days of the date af this document
will constitute your agreement to the FACTS contained herein. Furthermore upon Default
Judgment that will be issued on this AFFIDAVIT OF FACTS will constitute and affectuate
the release of Abdul Malik Abdul Kareem from your private debtor(s) prison within
FEDERAL BUREAU OF PRISONS and over turn said conviction of Abdul Malik Abdul Kareem
within Ten (10) days. of the Default Judgment.

. AFFIRMATION

I, Abdul Malik Abdul Kareem declare under the penalty of perjury under the laws

of the United States of America that the aforementioned is True and Correct to the

best of my knowledge Bona fide, Sincere.

Eeeeued this 2 AS day os MARCY 2020 .

” Rbaut Malik “Nbdal Kareem
_ Case 2:15-cr-00707-SRB Document 659 Filed 04/02/20 Page 5 of 6

CERTIFICATE OF SERVICE

- I certify that a copy of this AFFIDAVIT OF FACTS and a LETTER OF INSTRUCTION

was served by and through the USPS (US Mail) upon the named and listed. individuals

Executed on this 3) day ot MARCH ., 2020,
Aled L Mol tl Mf
By: y

Abdul Malik Abdul Kareem

below.

 

Daniel D. Maynard, No. 009211

MAYNARD CRONIN ERICKSON

CURRAN & REITER, P.L.C.

3200 North Central Avenue, Suite 1800

Phoenix, Arizona 85012 ’

Daniel: R. Drake, No. 003781

DRAKE LAW, PLC

4340 East Indian School Road, Suite 21- 113
Phoenix, Arizona 85018

UNITED STATES DISTRICT COURT FOR THE DISTRICT OF ARIZONA
CLERK OF COURT

~ Sandra Day O'Connor United States Cciethouse

401 West Washington Street, Room 130

_ Phoeniz, Arizona 85003
Nodal Malte Ald
TCE Hotence

| aveem

ase 2:15-ct-00707-SRB 5 ees 659 Eg

tds axl Carecronat lactitution

Rox Gooo

‘lorence , CO Sla2ré

 

hse

~~

(an

7018 2290 0000 3306 7481

gual

ds
Se ne | ‘
i all Wk Ah ath all __ | 5
: APR 02 2020 ede
CLEAK OF THE SOUAT .
UNITED STATES DISTRICT COURT
. FORTHE DISTRICT OF ARIZONA

Phra. oF Coue Tr

Le a STATES DiSTRicT CoukT
NAGA B OLoNWoR US Cove Tiers, Suite (30

LOE W. WASHIvGTow ST SPC -]
PHOEN |, A2 5003 -2 1

Leal ae

  
 
